l\.)

26

27

28

Case 2:18-cv-00053-S|\/|.] ECF No. 13 filed 10/12/18 Page|D.lQB Page 1 of 7

FlLED |N THE

UNITED STATES DISTRICT COURT _ U-S D-"STF<'CTCO=JHT

[)'\STEF\‘N D.‘STRECT C.:" ‘.'."-".S'.'ll.'.'t'_`»l\;' l

EASTERN DISTRICT OF WASHINGTON
UCT l 2 20l8

JO|-|N SC{-||_ABACH’ Case No.: 2118-¢\'-00053-$1\'1.| S'L=I\N F. r-:.e~w'or, etsiza_
' SF’CWNASWNGT£.E+ my

1`)|:\imirf.

I"OLLOW-UP REPLY 'I`O GOVERNMENT'S
MO'|`ION TO DISMISS

\\"S.

lNTERNAL REVENUE SERV|CE AND |TS
AGENTS.

Del`endant

 

 

 

Beeausc the government has introduced new information and arguments inflammatory
and contrary to the case, and has not responded to the alleged perjury by the IRS agent, l am
filing this l`ollow-up.

I’ROPER PARTY

My initial response to the government’s argument that the defendant should be the United
Slates is not objected to and no response was made as this is for the court to decide. If` the court
determines that is the proper party, l will amend the complaint to include thc United States. Thc
United States was served with thc complaint and as the opposing counsel seems to i"eel this is
necessary1 and if` the judge so rulcs, then I have no objection However, since the LRS has not
denied the fact that the agent falsified facts to this court there are probably other false statements
and falsified documentation, therefore l would ask the court to allow l`or the addition of` said
agents as defendants

2009, 2010 AND 2012 REFUND CLAIMS

The government argues that for the years 2009, 2010 and 2012 the 15% payment is not
permissible as it was filed late. flowever, the court should look carefully as to the crafted

wording of the govemrnent’s pleading They say thc 15% claim could not be sustained because

FOLLOWUP REPLY TO GOVERNMENT‘S MOTION TO DlSMlSS - PAGE l OF 6

 

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cv-00053-Sl\/l.] ECF No. 13 filed 10/12/18 PagelD.196 Page 2 of 7

there was no response from the IRS or it was untimely tiled. The statute provides for paying
15% within 30 days, and the facts and evidence presented to this court show this actually
happened. The IRS did finally deny the claim on April 24, 2018, long before the govemment
had to respond to this action. The court ruled because I didn’t serve a copy of the complaint on
the local US attorney the motion for default was denied.

The local US Attomey was served on July 3, 2018 at least two months aher the denial.
Therefore, the court has jurisdiction over the subject matter for the years 2009, 2010 and 2012.

2013 REFUND CLAIM

The government did not deny that 2013 payment and claim were timely. The
government did not deny that the agent presented perjured information Instead, the government
presented inflammatory and false statements for the specific purpose of prejudicing this court
against me, and not for any probative value. Because they did not deny the perjurous statements
of the IRS they are also subordinating the action.

There is no mention in their brief of the fact that the evidence presented proves the
penalties were paid in full for the year 2013, and the claim was denied, therefore this court had
subject matter and exclusive jurisdiction to determine the correctness of the assessment and
whether the denial had merit. Cotton v. Gibbs, 902 F.2d 1462 19th Cir.l990[; Reinhart v. l.R.S.,
2002 WL 1095351 at *4 (E.D.Cal. May 24, 2002) ("[i]n the case of a frivolous return penalty under
26 U.S.C. § 6702, the district court is the proper reviewing court."). Plaintiff has appropriately filed
his Complaint in this Court with respect to his challenge to the frivolous return penalty under section

6702,

Further the question remains whether the determination by the IRS agent was made
pursuant to a determination by the Secretary of the Treasury as provided by 6702 or was made

by the IRS agent contrary to the Secretaries determination.

FOLLOWUP REPLY TO GOVERNMENT’S MOTION TO DlSMlSS - PAGE 2 OF 6

 

 

 

19

20

21

23

24

25

26

27

28

 

Case 2:18-cv-00053-Sl\/l.] ECF No. 13 filed 10/12/18 PagelD.197 Page 3 of 7

Again the court should also judicial notice that there was no response to the incorrect
statements made by the IRS agent under oath, that have been shown to be false and therefore
perjury and a fraud on this court. Instead the government goes on a rampage of allegations by
asserting that my position is that Federal Reserve Notcs arc not taxable. These allegations are
completely false and this shows the govemment’s deliberate attempt to cover up the criminal acts
of the lRS agents. l have never asserted Federal Reserve Notes are not taxable - on the contrary
they definitely are. The court must dismiss this argument, as its only intention is to mislead the
judge, and has no probative value.

The court cannot set aside the fact that the burden is on the lRS to prove the
penalties l have provided numerous facts and evidence to show that the court hasjurisdiction in

this matter. ln Mattinul\' v. Linited Statcs. 024 F.2d 285 (Sth t"ir. 1991 11114, the court stated:

 

“For reasons to be stated, we hold that ( l) the burden is on the government to prove its case by a
preponderance of the evidence under § 6701, (2) actual knowledge through direct involvement is
required by § 6?01 and the willful blindness instruction given in this case, while imperfect,
caused harmless, if any, error, and (3) on these facts, the government may not impose a $1,000
per return penalty on carryover returns. Thcrefore, the judgment of the district court is affirmed
in part and reversed in part. 11 31, We find the reasoning of Mitchell more persuasive and hold
that in actions brought under § 6701 the burden of proof is on the government by a
preponderance of the evidence This holding is based on our view of the statutory language, the
integrated enactment of §§ 6?00-03 and the overall structure of the civil tax penalty provisions."'
l have also presented un-rebutted evidence to this court of the 1"aet that l have paid the

penalties in full for 2013, contrary to the statements made by the IRS agent under penalty of

perj ury.

FOl.LOWUP REPLY TO GOVERNMENT’S MOT|ON '1`0 DlSMlSS - PAGI£ 3 OF 6

 

 

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-00053-Sl\/l.] ECF No. 13 filed 10/12/18 PagelD.198 Page 4 of 7

MOTION TO DlSMlSS MUST BE DENIED

The court must believe the facts in the complaint even if the govemment’s 12(b)(6)
arguments are going to be considered. In denying the motion to dismiss the Supreme Court stated
in Ashcroft v. Igbala 556 US 662 - Supreme Court 2009 citing Twomblg 550 U.S., at 557-558,
127 S.Ct. 1955. “Twombly does not require a court at the motion-to-dismiss stage to consider
whether the factual allegations are probably true. We made it clear, on the contrary, that a court

must take the allegations as true, no matter how skeptical the court may be. See 550 U.S. at 555

 

127 S.Ct. 1955 (a court must proceed ‘on the assumption that all the allegations in the complaint{
are true (even if doubtful in fact)’); id., at 556, 127 S.Ct. 1955 (‘[A] well-pleaded complaint map
proceed even if it strikes a savvy judge that actual proof of the facts alleged is improbable’); see
also Neilzke v. Williams, 490 U.S. 319, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989) (‘Rule
lZ(b)(6) does not countenance... dismissals based on a judge’s disbelief of a complaint’s factuali
allegations’). The sole exception to this rule lies with allegations that are sufficiently fantastic to
defy reality as we know it: claims about little green men, or the plaintiffs recent trip to Pluto, or
experiences in time travel. That is not what we have here.”

The governments motion must fail.

RULE 56(1`)

The government (IRS) normally enjoys the “presumption of procedural regularity”, buti
that presumption is rebuttable In this case I have produced a great deal of evidence that directly
contradicts the statements made by the lRS agent under oath. This alone should rebut any
presumption that the IRS has followed proper procedures in this matter, or that the IRS agent’si
statements should be accepted as correct.

Pursuant to Rule 56(i) of the Fed.R.Civ.P., any dispositive motion (in this case a Rule

12(b)(6) motion for dismissal) without allowing the plaintiff to obtain sufficient discovery -

FOLLOWUP REPLY TO GOVERNMENT’S MOT|ON 'l`O DlSMlSS - PAGE 4 OF 6

 

10

ll

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-cv-00053-Sl\/l.] ECF No. 13 filed 10/12/18 PagelD.199 Page 5 of 7

especially in light of the inconsistent testimony by the IRS agent - would be a due process
violation. 'I`he court must consider that important facts need to be discovered, namely:

(1) What was the frivolous argument the IRS is penalizing me for? FOIA requests made
by the plaintiff indicate that the IRS most likely misapplied a frivolous argument simply because
the term “redeemed” (in lawde money) appeared on the tax retum. Plaintiff used the temil
“redeemed” from the statute 12 U.S.C. 411, not the tax protester term “redemption.”

(2) Who made this frivolous determination and what was it based upon? FOIA requestsi
made by the plaintiff indicate only the initials of someone yet unidentified - with no indication
of their position or authority to make any such detennination, nor what they used as a basis for
this arbitrary determination Plaintifi` has been unable to get any straight answers from the IRS
so far.

(3) If the IRS has made false statements provided in the government’s motion to dismiss,
what other facts and evidence has been falsified in this case? Plaintiff is entitled to have enough
discovery opportunity to expose any other incorrect/false assertions made by the govemment.
Again, the evidence provided by the plaintiff in this case directly contradicts the IRS agent’sl
statements and thus the presumption of procedural regularity has been sufficiently rebutted.

CONCULSION

WHEREFORE, I am asking your honor to not allow the IRS or it’s attorneys to
dishonor this court with falsified, perjured statements and facts. That the court rule that it basf
jurisdiction over the subject matter and a 12(b)(6) motion cannot stand and must be denied.

Dated this 8th day of October, 2018.

/"

 

fl / -"_/
Johf;s¢hi§pa/
,;,¢ ~ 0x362

-’/’
/

FOLLOWUP REPLY TO GOVERNMENT’S MOTION TO DlSMlSS - PAGE 5 OF 6

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-00053-Sl\/l.] ECF No. 13 filed 10/12/18 PagelD.ZOO Page 6 of 7

 

Mead, Washington 99021

johnjsch@gmail.com
509-953-1060

FOLLOWUP REPLY TO GOVERNMENT’S MOTION TO DlSMlSS - PAGE 6 OF 6

 

OOQ\)°\LI¥-PWN'-’

10 N N N N N N N N _- ¢-I _o o-o _» »_¢ »_o _» ¢-¢ a_¢
w `l o\ ul h w N _‘ o \O w `l o\ \/\ h W N "* 0

Case 2:18-cv-00053-Sl\/l.] ECF No. 13 filed 10/12/18 PagelD.201 Page 7 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN SCHLABACH, ease No.: 2:\8-¢v-00053-sMJ
Piaimitr,

VS.

CERTIFlCATE OF SERV|CE OF FOLLOW-UP
g\lc:`,l'EE"lz-INSAL REVENUE SERV|CE AND lTS REPLY TO MOT[ON TO DlSMlSS

Defendant

 

I hereby certify under penalty of perjury that l served a true and correct copy of the
foregoing "FOLLOW-UP REPLY TO MOTION T ODISMISS" on the defendants attorney by
depositing the copy with the US postal service, postage prepaid, addressed to the following.

RIKA VALDMAN

Trial Attomey, Tax Division
U.S. Department of Justice
P.O. Box 683

Washington, D.C. 20044

USAO

PO Box 1494
Spokane, Washington 9921 0-1494

Dated this 12 day of Octobb

 

/ “J/:I"-/:-{,,./

\--"‘ ,~»<»' ,,_,_../

Complaint Page 1 of 1

